         4:19-bk-10968 Doc#: 12 Filed: 03/08/19 Entered: 03/08/19 00:04:45 Page 1 of 12


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                             LITTLE ROCK DIVISION

Debtor(s) FEATHER THOMASON                                                                      Case No. 4:19-bk-10968 B
                                               Arkansas Chapter 13 Plan
                                                   (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan X          Amended Plan G              For an amended plan, all applicable provisions must be repeated
                                                      from the previous plan(s). Provisions may not be incorporated by
                                                      reference from previously filed plan(s).

                                                      List below the sections of the plan that have been changed:
                                                     _________________________________________________________________

                                                      State the reason(s) for the amended plan, including any changes of
                                                      circumstances below. If creditors are to be added, please complete Addendum A
                                                      as well as file any appropriate amended schedules.
                                                      ________________________________________________________________

                                                       ________________________________________________________________

                                                      The Amended Plan is filed:       G Before confirmation
                                                                                  G After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
               rules and judicial rulings may not be confirmable.

               Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
               be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
               attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you
               or your attorney must file a written objection to confirmation with the United States Bankruptcy Court either
               electronically (if filer is approved for electronic filing) or at the following addresses:

                 •    For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                 •    For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:
                 G Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                     concluded.
                 X Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                     Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.
                 G Amended plan: Within 21 days after the filing of the amended plan.

             The court may confirm this plan without further notice if no objection to confirmation is timely filed.
          Debtor(s) FEATHER
           4:19-bk-10968    THOMASON
                          Doc#:                                            CasePage
                                12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                     2 of 12      B


  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the
  plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
  provision will be ineffective if set out later in the plan.

   1.1 A limit on the amount of a secured claim, set out in Section 3.4, which may                 X Included       G Not included

   1.2 Nonstandard plan provisions, set out in Part 8.                                             G Included       X Not included
  2

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

      Original plan: The debtor(s) will pay $336.18 per month to the trustee. The plan length is 60 months.

          The following provision will apply if completed:

              Plan payments will change to $________ per month beginning on ________.

              Plan payments will change to $________ per month beginning on ________.
                  (Use additional lines as necessary.)

         Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
         plan or ________. The plan length is ________ months.

          The following provision will apply if completed:

              Plan payments will change to $________ per month beginning on ________.

              Plan payments will change to $________ per month beginning on ________.
                  (Use additional lines as necessary.)

         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable
      commitment period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments
      are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
      plan.

  2.2     Payments shall be made from future income in the following manner:

          Name of debtor Feather Thomason
             X Direct pay of entire plan payment of $336.18 per month.

              G Employer withholding of $________ per month.
                    Payment frequency: G monthly, G semi-monthly, G bi-weekly, G weekly, G other
                       If other, please specify: ___________________

                            Employer name ______________________________________
                            Address       ______________________________________
                                          ______________________________________
                            Phone         ______________________________________

          Name of debtor________________________
             G Direct pay of entire plan payment or ________ (portion of payment) per month.

              G Employer withholding of $________ per month.
                    Payment frequency: G monthly, G semi-monthly, G bi-weekly, G weekly, G other
                     If other, please specify: ___________________
                           Employer name ______________________________________
                           Address            ______________________________________
                                              ______________________________________
                           Phone              ______________________________________
  2.3     Income tax refunds.

      Check one.
Arkansas Plan Form - 8/18                                                                                       Page 2
       Debtor(s) FEATHER
        4:19-bk-10968    THOMASON
                       Doc#:                                            CasePage
                             12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                  3 of 12      B


       X Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

       G Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
       return and will turn over to the trustee all income tax refunds received during the plan term.

       G Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
       tax return filed during the plan term within 14 days of filing.
        ____________________________________________________________________________________________________
       ____________________________________________________________________________________________________

  2.4 Additional payments.

   Check one.
      X None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

       G To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
       the source, estimated amount, and date of each anticipated payment.

       _____________________________________________________________________________________________________

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.

       Check one.
       G None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

       G The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
       indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
       by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
       adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
       adequate protection payments will be limited to funds available.

                                                                       Monthly
       Creditor and last 4 digits
                                          Collateral                   payment amount                  To be paid
       of account number
       Chrysler Capital #9917             2016 Scion IA                $56.50                          X Preconfirmation
                                                                                                       G Postconfirmation
                                                                                                       G Preconfirmation
                                                                                                       G Postconfirmation
                                                                                                       G Preconfirmation
                                                                                                       G Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
      Check one.
      X None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

       G The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
       changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
       disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
       creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid in
       full through disbursements by the trustee, with interest, if any, at the rate stated.

      The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
      necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
      applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over
      any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic
      stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all
      payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
      longer be treated by the plan.

                                                                     M o n t h l y                                     Interest rate,
       Creditor and last                               Monthly                       Estimated        Mon t hly
                                                                     installment                                       if any, for
       4 digits of           Collateral                installment                   arrearage        arrearage
                                                                     payment                                           arrearage
       account number                                  payment                       amount           payment
                                                                     disbursed by                                      payment
Arkansas Plan Form - 8/18                                                                                     Page 3
         Debtor(s) FEATHER
          4:19-bk-10968    THOMASON
                         Doc#:                                            CasePage
                               12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                    4 of 12      B


                                                                      G Debtor(s)
                                                                      G Trustee
                                                                      G Debtor(s)
                                                                      G Trustee
                                                                      G Debtor(s)
                                                                      G Trustee

  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
         X None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

        G Claims listed in this subsection consist of debts that were:

            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).

        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

         Creditor and last 4                                             Debt/
                                                          Purchase                       Value of                           Monthly
         digits of account       Collateral                              estimated                         Interest rate
                                                          date                           collateral                         payment
         number                                                          claim




  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.

        Check one.
        G None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

        X The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.

        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
        entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a
        filed and allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly
        payment.

        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.




Arkansas Plan Form - 8/18                                                                                          Page 4
         Debtor(s) FEATHER
          4:19-bk-10968    THOMASON
                         Doc#:                                            CasePage
                               12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                    5 of 12      B


         Creditor and last 4                                          Debt/                                      Monthly    E s timated
                                                         Purchase                        Value of     Interest
         digits of account        Collateral                          estimated                                  paymen     unsecured
                                                         date                            collateral   rate
         number                                                       claim                                      t          amount
         Chrysler Capital         2016      Scion        8/6/16       $18,431.47         $11,825      5.5%        $226      $6,607.47
         #9917                    IA




  3.5   Surrender of collateral.

        G None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

         X The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
        U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
        1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
        allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered
        by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the proceeds will be
        remitted to the trustee.

          Creditor and last 4 digits of account number                  Collateral to be surrendered
          Ocwen Loan Servicing, LLC                                     Residence at 6710 W. Jackman Trail, Benton, AR 72019




  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
      in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1   General.
        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
        interest.

  4.2   Trustee’s fees.
        The trustee’s fees are governed by statute and may change during the course of the case.

  4.3   Attorney’s fees.
        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:

              Amount paid to attorney prior to filing:      $500.00

              Amount to be paid by the trustee:           $3,567.75

              Total fee requested:                        $4,067.75 ($4,025.00 attorney fees plus $42.75 cost of mailing)

        Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
        paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the
        total disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1,200 and 25%, respectively.




Arkansas Plan Form - 8/18                                                                                         Page 5
         Debtor(s) FEATHER
          4:19-bk-10968    THOMASON
                         Doc#:                                            CasePage
                               12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                    6 of 12      B


  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.


        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts
        unless otherwise ordered by the court.

         Creditor                                  Nature of claim (if taxes, specify type and years)            Estimated claim amount
         N/A




  4.5   Domestic support obligations.

        Check one.
        X None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation.***

         Name and address of holder                   Paid to                                      Name of debtor obligated
                                                      G Holder
                                                      G Governmental unit, below
                                                      G Holder
                                                      G Governmental unit, below

        The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

         Name and address of the
                                                      Holder of the                                Name of debtor obligated




        Continuing domestic support obligation payment.

        G The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.

        G The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.

        Domestic support obligation arrearage payment.

        G The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.

           Name and address of creditor                                                     Total estimated             Monthly arrearage
                                                                                            arrearage amount            payment




Arkansas Plan Form - 8/18                                                                                            Page 6
        Debtor(s) FEATHER
         4:19-bk-10968    THOMASON
                        Doc#:                                            CasePage
                              12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                   7 of 12      B


 Part 5: Treatment of Nonpriority Unsecured Claims

  5.1   Nonpriority unsecured claims.



        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
        case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
        below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
        (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
        income pool based on the following circumstances:

        _____________________________________________________________________________________________________



        Check one, if applicable.

        X A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or

        G Other. Please specify _____________________________________________.

  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

        Check one.

        X None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



        G The unsecured claims designated below will be paid prior to payment of other nonpriority unsecured claims. The reason the
        claims are treated as “special” is stated below. These claims will be paid in full based on the filed and allowed proof of claim
        except as to monthly payment and interest rate, if any.



        Creditor and last 4 digits of                          Monthly       Interest rate (if blank,    Reason for classification
                                             Debt amount
        account number                                         payment       no interest to be paid)     as special




  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.



        Check one.

        X None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.



        G The monthly installment payments will be paid on the following nonpriority unsecured claims for which the last payment is due
        after the final plan payment and any default in payments is cured. The payments will be disbursed by the trustee during the plan
        term. These claims will be paid in full based on the filed and allowed proof of claim except as to monthly payment and interest
        rate, if any. The debtor(s) will resume the monthly installment payments at the conclusion of the case.




Arkansas Plan Form - 8/18                                                                                     Page 7
        Debtor(s) FEATHER
         4:19-bk-10968    THOMASON
                        Doc#:                                            CasePage
                              12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                   8 of 12      B


        Creditor and last 4 digits of                           Monthly        Interest rate (if blank,    Reason for classification
                                              Debt amount
        account number                                          payment        no interest to be paid)     as long term




 Part 6: Contracts, Leases, Sales and Postpetition Claims


  6.1   Executory Contracts and Unexpired Leases.

        Check one.

        X None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.

        G Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.

                               Description of                                           Number of                         Monthly
                                                       Payment to      Payment                            Arrearage
         Creditor              contract or                                              remaining                         arrearage
                                                       be paid by      amount                             amount
                               property                                                 payments                          payment


                                                       G Debtor(s)
                                                       G Trustee


                                                       G Debtor(s)
                                                       G Trustee




        G Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon
        confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.

         Creditor and last 4 digits of account number                     Description of contract or property




Arkansas Plan Form - 8/18                                                                                       Page 8
        Debtor(s) FEATHER
         4:19-bk-10968    THOMASON
                        Doc#:                                            CasePage
                              12 Filed: 03/08/19 Entered: 03/08/19 00:04:45   No. 4:19-bk-10968
                                                                                   9 of 12      B


  6.2   Sale of assets.

        Check one.

        X None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.



        G The debtor(s) propose to sell the described real or personal property after notice and court approval on the following terms
        and will commit the proceeds as indicated. The debtor(s) also make the provisions listed below if the sale of the property does
        not ultimately occur.

                                                                                                Provision for proceeds and if
        Creditor                   Property to be sold                Terms of sale
                                                                                                property does not sell




  6.3   Claims not to be paid by the trustee.

        Check one.

        X None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.



        G The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include
        home mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt)
        from property that is not property of the estate.

                                                                                 Description of property/nature of
        Creditor                               Payment to be paid by
                                                                                 obligation


                                               G Debtor(s)
                                               G Other _______________


                                               G Debtor(s)
                                               G Other _______________




  6.4   Postpetition claims.

        Check one.

        G None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.



        X Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
        creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose
        before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid
        balance of such claim may be subject to discharge.




Arkansas Plan Form - 8/18                                                                                        Page 9
        Debtor(s) FEATHER
        4:19-bk-10968     THOMASON
                        Doc#:                                             Case
                              12 Filed: 03/08/19 Entered: 03/08/19 00:04:45    No. 4:19-bk-10968
                                                                             Page  10 of 12      B




 Part 7: Vesting of Property of the Estate


  7.1   Property of the estate will vest in the debtor(s) upon:



        Check the applicable box.

        G plan confirmation.

        X entry of discharge.

        G other: _________________________________________________________



 Part 8: Nonstandard Plan Provisions


        X None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.



        Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard
        provision is a provision not otherwise included in the Official Form or deviating from it. Nonstandard
        provisions set out elsewhere in this plan are ineffective.



  8.1   The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

________________________________________________________________________________________________

 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.



                 /s/ Gregg A. Knutson                                           Date: 3/7/2019

                 Signature of Attorney for Debtor(s)




                 /s/ Feather Thomason                                           Date: 3/7/2019

                 Signature of Debtor

                 (required if not represented by an attorney; otherwise optional)



Arkansas Plan Form - 8/18                                                                        Page 10
Debtor(s) FEATHER THOMASON
      4:19-bk-10968                                                Case Page
                    Doc#: 12 Filed: 03/08/19 Entered: 03/08/19 00:04:45 No. 4:19-bk-10968
                                                                             11 of 12     B

                                   CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 plan
filed has been served by CM/ECF to Mark McCarty, Chapter 13 Standing Trustee; Charles W.
Tucker, Assistant United States Trustee; and served by U.S. Mail, postage prepaid to the following
on March 7, 2019:

Department of Finance and Administration                     Internal Revenue Service
Legal Division                                               P.O. Box 7346
P.O. Box 1272                                                Philadelphia, PA 19101-7346
Little Rock, AR 72203

Department of Workforce Services                             U.S. Attorney, Eastern District
Legal Division                                               P.O. Box 1229
P.O. Box 2981                                                Little Rock, AR 72202
Little Rock, AR 72203

U.S. Attorney, Western District
P.O. Box 1524
Fort Smith, AR 72902

And to all creditors whose names and addresses appear on the attached creditor matrix.


       The undersigned further certifies that a true and correct copy of the attached Chapter 13 Plan
that requests a valuation determination pursuant to Section 3.4 was served by U.S. Mail, postage
prepaid, on March 7, 2019 to the following as noted:

      Mr. Scott Powell, President
      Santander Consumer USA, Inc.
      dba Chrysler Capital
      8585 North Stemmons Freeway, Suite 1100-North
      Dallas, TX 75247

                                                      /s/ Gregg A. Knutson
                                                      GREGG A. KNUTSON, #97067
                                                      Knutson Law Firm
                                                      17724 Interstate 30N, Suite A-4
                                                      Benton, AR 72019
                                                      (501)224-2928
                                                      (501)227-2088 (fax)
                                                      gak@knutson-law-firm.com
Label Matrix for 4:19-bk-10968
                 local noticing Doc#: 12 Little
                                         Filed:Rock
                                                 03/08/19
                                                     Division Entered: 03/08/19 00:04:45     Page 12 of 12
                                                                                    Capital One
0860-4                                   U.S. Bankruptcy Court                      PO Box 30281
Case 4:19-bk-10968                       300 W. 2nd Street                          Salt Lake City, Alabama 84130-0281
Eastern District of Arkansas             Little Rock, AR 72201-2400
Little Rock
Thu Mar 7 16:26:43 CST 2019
Chrysler Capital                         Chrysler Capital                           Credit One Bank
P.O. Box 961275                          PO Box 961279                              PO Box 60500
Fort Worth, TX 76161-0275                Fort Worth, TX 76161-0279                  City of Industry, CA 91716-0500



Davidson Law Firm                           Deutsche Bank National Trust Company, as     Midland Funding, LLC
c/o Charles Darwin ’Skip’ Davi              c/o Ocwen Loan Servicing                     PO Box 2011
724 Garland Street                          Attn: Bankruptcy Department                  Warren, MI 48090-2011
Little Rock, AR 72201-1333                  PO Box 24605
                                            West Palm Beach, FL 33416-4605

NCB Management Services                     OCWEN Loan Servicing                         Priority Insurance
2517 54th Street N                          1661 Worthington Road                        PO Box 5489
Sioux City, SD 57104                        West Palm Beach, FL 33409-6493               North Little Rock, AR 72119



Resurgent Capital Services                  U.S. Trustee (ust)                           US Department of Education
PO Box 10587                                Office Of U. S. Trustee                      400 Maryland Ave SW
Greenville, SC 29603-0587                   200 W Capitol, Ste. 1200                     Washington, DC 20202-0001
                                            Little Rock, AR 72201-3618


Feather Thomason                            Gregg A. Knutson                             Mark T. McCarty
923 Edgehill Drive                          KNUTSON LAW FIRM                             Chapter 13 Standing Trustee
Benton, AR 72015-3948                       17724 Interstate 30 N, Suite A4              P.O. Box 5006
                                            Benton, AR 72019-2907                        N. Little Rock, AR 72119-5006


End of Label Matrix
Mailable recipients     17
Bypassed recipients      0
Total                   17
